IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                         :   No. 2515 Disciplinary Docket No. 3
                                         :
JON ARI LEFKOWITZ                        :   Board File No. C1-16-465
                                         :
                                         :   (Supreme Court of the State of New York
                                         :   Appellate Division: Second Judicial
                                         :   Department, 2016-07364)
                                         :
                                         :   Attorney Registration No. 92099
                                         :
                                         :   (Out of State)


                                       ORDER

PER CURIAM
       AND NOW, this 15th day of November, 2018, upon consideration of the

responses to a Notice and Order directing Jon Ari Lefkowitz to provide reasons against

the imposition of discipline reciprocal to that imposed by the Second Judicial

Department of the State of New York, Jon Ari Lefkowitz is suspended from the practice

of law in this Commonwealth for two years, and he shall comply with all the provisions

of Pa.R.D.E. 217.